DETAILED ACTION

TERMINAL DISCLAIMER
The terminal disclaimer filed on 6 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10560502 and 10999338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15 and 16 has been amended to correct a 35 U.S.C. 112(d) issue.
On line 1 of Claim 15, replace “The method of Claim 14” with --The method of Claim 13--.
On line 1 of Claim 16, replace “The method of Claim 1” with --The method of Claim 15--.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 16 are allowed.
The closest prior art of record, Atkins et al. (US 2011/0083073) discloses, a computer system and a computer-implemented method for resynchronizing commands to a time of a live media stream (Fig. 1, Paragraph(s) [0012], [0014]; recording and formatting media content (e.g., recording video associated with a live broadcast event and generating index values corresponding to individual segments of the recorded video) for future synchronized playback), the system comprising: a multimedia player executing on a client device of a user (Paragraph(s) [0013], [0015]), the multimedia player presenting an output media stream loaded and buffered from a location parsed from a command manifest file (Paragraph(s) [0016], [0019], [0037]}, the multimedia player configured to: start playback of the output media stream (Paragraph(s) [0012], [0053]; enabling a user to interact with a media server to control and playback media content); computationally select a new time of the output media stream to playback, the new time being different from a current playback time of the output media stream, the new selected time being static or dynamic (Paragraph(s) [0012]; the user can invoke user commands (e.g., pause, fast forward, rewind, etc.); adjust playback of the output media stream to approach the new selected time, wherein the adjusting updates the current playback time of the output media stream to the new selected time (Paragraph(s) [0016]; media server 300 keeps the media content synchronized during playback, for example, by sending time index values and synchronization command data or adjust commands to the decoders to adjust playback of one or more tracks of the media content); and monitor the current playback time of the output media stream as adjusted, the monitoring including polling the command manifest file based on the current playback time as adjusted (Paragraph(s) [0013], [0018], [0038)).
However, none of the prior art of record discloses or suggests, alone or in combination, a computer system for re-synchronizing playback of a live media stream with execution of a stream of out-of-band commands, the system comprising: a publishing client operated by a publisher user, the publishing client configured to: obtain (i) a location of an output media stream, (ii) a start time at which a media encoder began capturing and encoding an input, and (iii) an offset time adjusting the start time at the publishing client; transmit the location of the output media stream, the start time, and the offset time to a publishing server; enable the publisher user to initiate new commands at particular times, the new user-initiated commands being relevant to the input simultaneously captured and encoded by the media encoder; and transmit the new user-initiated commands to the publishing server; the publishing server coupled to the publishing client, the publishing server configured to: receive the location of the output media stream, the start time, and the offset time from the publishing client; generate and maintain a command manifest file; write the received location of the output media stream and the start time as a first command in the command manifest file; receive the new user-initiated commands from the publishing client; append the new user-initiated commands to the command manifest file as the user-initiated commands are received from the publishing client, each new received user-initiated command being appended to the end of the command manifest file, wherein each new received user-initiated command being appended with (i) a server clock time indicating time the new user-initiate command is received at the publishing server, (ii) the offset time, (iii) a command type, and (iv) a command parameter for executing the command; and at least one of: host the command manifest file or transmit the command manifest file to a CDN for delivery to a multimedia player; a multimedia player running on a client device of a viewer user, the multimedia player configured to: retrieve the command manifest file from at least one of: the publishing server or the CDN; parse the location of the output media stream from the retrieved command manifest file, the parsed location being used to load and buffer the output media stream for presentation to the viewer user; start playback of the output media stream; monitor current playback time of the output media stream; and determine whether to execute a new user-initiated command to display in a user interface of the multimedia player by polling the command manifest file based on the current playback time, if the sum of the start time and the current playback time is (a) greater than or equal to the sum of server clock time of the new user-imitated command, plus the offset time of the new user-initiated command, and (b) less than the sum of server clock time of a next immediate new user-initiated command in the command manifest file, plus offset time of the next immediate user-initiated command. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451